Title: From George Washington to Brigadier General John Lacey, Jr., 20 March 1778
From: Washington, George
To: Lacey, John Jr.



Sir.
Head Quarters Valley Forge 20th March 1778

Sunday next being the time on which the Quakers hold one of their general meetings, a number of that society will probably be attempting to go into Philadelphia. This is an intercourse that we should by all means endeavour to interrupt, as the plans setled at these meetings are of the pernicious tendency. I would therefore have you dispose of your parties in such a manner as will most probably fall in with these people, and if they should, and any of them should be mounted upon Horses fit for the draft or the Service of Light Dragoons I desire they may be taken from them and sent over to the Quarter Master General, any such, are not to be considered as the property of the parties who may seize them, as in other cases. Communicate the above orders to any of the officers of the Continental Army who may command Scouting parties upon your side of the Schuylkill. I am Sir Your most hum: Servt,

Go: Washington

